department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc corp tl-n-3635-00 uilc internal_revenue_service national_office field_service_advice memorandum for jody tancer associate area_counsel financial services and healthcare cc lm fsh brk from jasper l cummings associate chief_counsel corporate cc corp subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend parent acquiror merger sub sub sub new parent business x state w country x year year year year corporate officer date a date b date c date d tl-n-3635-00 issue sec_1 whether the service should deal directly with a split-off subsidiary in connection with an audit of the taxpayer which was the common parent of an affiliated_group_of_corporations that filed a consolidated_income_tax_return for the years under audit whether the requirements of sec_7602 apply when a subsidiary ceases to be a member of a consolidated_group conclusion sec_1 the service should not deal directly with the split-off subsidiary in this case in connection with an audit of the taxpayer the service need not address the issue of whether the requirements of sec_7602 apply when a subsidiary ceases to be a member of the consolidated_group because the taxpayer authorized the contact in question facts parent was incorporated in state w as the successor to a business founded in year parent was the common parent of an affiliated_group_of_corporations filing a consolidated_return parent was engaged in three businesses one of which was business x on date a parent entered into an agreement and plan of merger with acquiror a country x corporation engaged in one of the same businesses as parent acquiror established merger sub merger sub merged into parent which continued its corporate existence as a state w corporation and wholly owned subsidiary of acquiror merger sub ceased to exist as a condition of the merger and prior to the merger parent transferred business x to sub a wholly owned state w subsidiary of parent business x was then split-off into a separate publicly owned company sub was renamed sub the split-off occurred on date b on date c sub submitted a letter to the internal_revenue_service notifying the service of the split-off appointing corporate officer as its representative with regard to any audit issues related to parent’s operation of business x and requesting that the service discuss any potential audit matters with corporate officer tl-n-3635-00 as of date d new parent was the common parent of an affiliated_group that includes parent on date d an officer of new parent submitted a letter to the service ratifying and endorsing the date c letter parent filed a consolidated_return for the taxable years under audit which are year sec_2 and the examining agent wishes to communicate directly with corporate officer law and analysis issue parent filed a consolidated_return for the taxable years at issue by joining in the filing of a consolidated_return the members of the consolidated_group consent to be bound by the consolidated_return_regulations sec_1501 84_tc_466 citing ilfeld v hernandez 292_us_62 pursuant to sec_1_1502-77 the common parent shall be the sole agent for each subsidiary in the group and may act in its own name in all matters relating to the tax_liability for the consolidated_return_year the common parent remains the agent for the consolidated_return_year whether or not one or more of its subsidiaries have ceased to be members of the consolidated_group sub 2's date c letter notifying the service of the split-off did not terminate the agency relationship between parent and sub for the taxable years at issue sec_1_1502-77 craigie v commisisoner supra sub 2's notification of its separation from the consolidated_group entitles sub upon its request to a copy of a notice_of_deficiency and a copy of a notice for demand for payment of such deficiency for any_tax due for the consolidated_return years under audit sec_1_1502-77 expressly provides that a subsidiary’s written notification to the service that it has ceased to be a member of the group does not limit the scope of the common parent’s agency and that a district director’s failure to comply with a written request for the statutory notice does not have the effect of limiting the tax_liability of the former member provided for in sec_1_1502-6 accordingly sub 2's notification to the service of the split-off does not affect parent’s status as agent for sub parent remains the authorized agent of sub for the consolidated_return years under audit even though sub has ceased to be a member of the consolidated_group the service has the option of dealing directly with sub however sec_1_1502-77 authorizes the service to deal directly with any member of the consolidated_group with respect to the member’s tax_liability provided that the service notifies the common parent of its decision in such a case the member tl-n-3635-00 has full authority to act for itself see ini inc v commissioner tcmemo_1995_112 the examining agent in this case wishes to terminate the agency relationship and deal directly with sub through prior business dealings the agent has developed a good working relationship with sub 2’s representative the agent believes that terminating parent’s agency would serve the purpose of administrative convenience while it is clear that the regulations authorize the service to deal directly with sub we are unconvinced that it is in the service’s interest to exercise this authority sec_1_1502-6 provides that each member of a consolidated_group shall be severally liable for the group’s tax for a consolidated_return_year parent and the other members of the consolidated_group thus remain severally liable for any deficiency in the years under audit see also 88_tc_145 concluding that the several_liability of group members justified the tax court’s jurisdiction over the consolidated liability of members of the affiliated_group not identified in the service’s notice_of_deficiency if the service terminates the agency relationship between parent and sub the service still must deal with parent as the agent for the remaining members of the group in determining the several_liability of the group’s other members post-audit complexities also could arise as a result of dealing separately with sub2 and the remainder of the consolidated_group for example determining the proper parties for collection or refund might prove more troublesome terminating the agency relationship therefore does not appear to reduce the administrative burden of examination in this case and may in fact increase the burden accordingly we do not find the agent’s reason for terminating agency sufficiently compelling to outweigh the potential administrative difficulties of doing so issue under sec_7602 an officer_or_employee of the service may not contact any person other than the taxpayer with respect to the determination or collection of the tax_liability of such taxpayer without providing reasonable notice in advance to the taxpayer the statute also requires the service to provide the taxpayer with a record of persons contacted both periodically and upon the taxpayer’s request sec_7602 the congressional intent behind these requirements is to provide taxpayers with the opportunity to come forward with information before third parties are contacted and the means to address any business or reputational concerns arising from such contacts without impeding the ability of the service to make those contacts that are necessary to enforce the internal revenue laws with this intent in mind an interpretative approach to tl-n-3635-00 sec_7602 has been adopted that balances taxpayers’ business and reputational interests with third parties’ privacy interests and the service’s responsibility to administer the revenue laws effectively sec_7602 excepts contacts that are authorized by the taxpayer from the requirements of the statute because sub appointed corporate officer as its representative with regard to any audit issues relating to the business x and an officer of acquiror ratified the appointment contacts with corporate officer that are within the scope of this appointment are not subject_to the requirements of sec_7602 accordingly there is no need to address whether contacts with a member of the consolidated_group are sec_7602 contacts with respect to the parent when the member ceases to be a part of the consolidated_group case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call marie byrne at if you have any further questions jasper l cummings associate chief_counsel corporate by michael j wilder senior technician reviewer cc corp
